Citation Nr: 1716536	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-63 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's esophageal cancer was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for establishing service connection for esophageal cancer have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987. The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date. They do not apply retroactively to claims previously adjudicated. 

The amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: Adult leukemia, Aplastic anemia and other myelodysplastic syndromes, Bladder cancer, Kidney cancer, Liver cancer, Multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current esophageal cancer was caused by exposure to contaminated drinking water he consumed while stationed in Camp Lejeune from September 1957 to January 1960.  His service at Camp Lejeune during that time frame has been confirmed.  

Esophageal cancer is not among the conditions presumptively caused by exposure to contaminated water at Camp Lejeune, but the Veteran is entitled to benefits on a direct basis if there is sufficient evidence that the contaminated water at Camp Lejeune caused his cancer. See generally 38 U.S.C. § 1110; 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on a review of the record, however, the Board finds that service connection is not warranted on that basis.  On September 2015, the Veteran was afforded a VA examination.  The examiner citing to medical literature opined that it is less likely as not (less than 50-50 probability) that the Veterans esophageal cancer was caused by or a result of exposure to contaminated water at Camp Lejeune.  The examiner stated that the Veteran had several personal risk factors which would account for his development of adenocarcinoma of the esophagus unrelated to the exposure to chemical contaminates in the water at Camp Lejeune.

The examiner identified several personal risk factors that superseded the Veterans contention for service connection for his esophageal cancer which included his age, his gender, his tobacco use, his race, and his weight and diabetes.

The Veteran's service treatment records show that the Veteran was born in July 1939.  He was 70 years old when he was diagnosed with esophageal cancer in 2009.  Using research studies from the American Cancer Society, the examiner stated that that chance of getting esophageal cancer increases with age, with less than 15% of cases are found in people younger than 55.

The Veteran's service treatment records indicate that he is of the male gender.  The examiner, using the information provided by the American Cancer Society stated that compared with women, men has more than 3-fold higher rates of esophageal cancer.

Private medical records from 2006 thru 2009 show that the Veteran stated he smoked half a pack to pack of cigarettes a day.  The examiner, using the information provided by the American Cancer Society stated that, the use of tobacco products, including cigarettes, is a major risk factor for esophageal cancer.  The research from the American Cancer Society found that even though a person may have stopped smoking several decades ago, the Veteran nonetheless exposed himself to more than 7,000 chemicals, including over 70 known chemicals known to cause cancer.  Per American Cancer Society studies, Adenocarcinoma is still increased in former smokers even after many years of smoking cessation when compared to those who never smoked. 

Private medical records showed that the Veteran had diabetes for several years.  The examiner, using the information provided by the American Cancer Society stated that, people who are overweight or obese have a higher risk of esophageal cancer.  The Veteran also has a long history of diabetes, which was considered to be a risk factor for esophageal cancer.  

Service Personnel records reveal that the Veteran was stationed at Camp Lejeune from October or November 1957 to September 1959.  As per the Agency for Toxic Substances and Disease Registry website on Camp Lejeune, "Workers are exposed to[o] much higher levels of TCE, PCE, benzene, and VC than are people who drink contaminated water."  The examiner stated that there may be a concern regarding the potential for carcinogenic associations (for esophageal cancer) with PCE exposure at unusually high doses over long durations (5 years or more).  However, the examiner noted that the Veteran did not have 5 years or more of exposure at Camp Lejeune.  Therefore the examiner opined that, "there is not sufficient evidence of a causal relationship or sufficient evidence of an association between exposure to these chemical contaminants, especially in water at these levels and the development of esophageal cancer.  

The only other evidence in the record concerning whether the Veteran's cancer is related to contaminated water at Camp Lejeune are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The Board also finds that service connection is not warranted as incurred in service or on a presumptive basis as a chronic disease.  There is no indication in the record that the Veteran was diagnosed with or suffered from his currently diagnosed esophageal cancer, during service or within one year following service separation.  The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses relating to cancer.  The post-service treatment records are negative for any indication that the Veteran suffered from esophageal cancer within one year following service separation, and the Veteran has not contended such.  Accordingly, service connection for the Veteran's esophageal cancer pursuant to 38 C.F.R. § 3.309(a) is not warranted.  

Private medical records from 2006 show that the Veteran stated he smoked a pack of cigarettes a day, but had quit "about 30 years ago."  

Primary care comprehensive notes in July and November 2006 show that the Veteran stated he has occasional alcohol which was 3 glasses of wine per week.   

Private medical records show that the Veteran was diagnosed with adenocarcinoma esophageal cancer in March 2009.  On March 2009 an endoscopy was performed which revealed a 4cm mass with ulceration at the GE junction.  The biopsy in March 2009 revealed an esophageal mass, erosive gastritis, duodenitis, and a hiatal hernia.  It is noted that the Veteran was diagnosed 49 years following separation from service.

The same private medical records from March 2009 also show that the Veteran has had issues with a cough for several years, and the Veteran clears his throat frequently in the morning. 

Private treatment records from May 2009 noted the Veteran's history dating back to late 2008 when the Veteran noticed the development of dark to black stools on several occasions.  

Private treatment records from August 2009 noted that the Veteran had a history of diabetes and hypertension, as well as smoking four packs a year, which the Veteran claimed to have quit 30 years ago.

The Board has considered the Veteran's statements attributing his esophageal cancer to service, but the evidence of record does not demonstrate that he has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to etiology of the disability at issue here. Kahana, 24 Vet. App. at 428; Jandreau, 492 F. 3d at 1372.

The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply, thus his claim must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for esophageal cancer is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


